FILED
                             NOT FOR PUBLICATION                             AUG 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANGREJ SINGH,                                    No. 10-73659

               Petitioner,                       Agency No. A071-854-089

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Angrej Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his motion to reopen exclusion proceedings. We

dismiss the petition for review as moot.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA dismissed Singh’s appeal from the IJ’s order denying his June 23,

2009, motion to reopen on the ground that the motion should have been filed with

the BIA in the first instance. See 8 C.F.R. § 1003.2(a). We dismiss as moot

Singh’s petition challenging the procedural dismissal because, in a subsequent

order,1 the BIA addressed the merits of the same claims.

      PETITION FOR REVIEW DISMISSED.




      1
            Singh’s petition for review of the later order was dismissed as
untimely. See Singh v. Holder, No. 11-71269 (9th Cir. Mar. 12, 2012).

                                         2                                    10-73659